DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aerosol generating material; the puff and temperature sensors; the input unit; and the coil of the magnetic force generator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AEROSOL GENERATING DEVICE HAVING A MEGNETIC FORCE GENERATOR FOR COUPLING A CASE WITH A COVER.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 2, it seems that "a magnetic force generator" should be -- the magnetic force generator -- because claim 1, line 5 already recited, "a magnetic force generator".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-13, 15, 17-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites a heater and an aerosol generating material.  However, claim 1 just introduces the heater and an aerosol generating material in line 4 without reciting any structural relationship with the case, the cover, and the magnetic force generator.  
Claim 1, lines 5-6 recite, "a current" applied to the magnetic force generator.  However, it is not clear where this current comes from since claim 1 does not recite the source of the current.  
Claims 6 and 12 recite, "an input unit".  However, claims 6 and 12 do not recite how the input unit is structurally related with the case and the cover recited in claim 1.  
Claim 10 recites, "a puff sensor".  However, claim 10 does not recite how the puff sensor is structurally related with the case and the cover recited in claim 1.  
Claim 13 recites, "a temperature sensor".  However, claim 10 does not recite how the temperature sensor is structurally related with the case and the cover recited in claim 1.  
Claim 18, line 2 recites, "a magnetic force generator comprises a coil".  However, claim 1, line 5 also recites, "a magnetic force generator
Claim 18, line 4 recites, "a susceptor".  It is not clear what this susceptor is since claim 18 suddenly introduced "a susceptor" without reciting how this susceptor is structurally related with the case, the cover, and the heater recited in claim 1.  
Claim 21 recites the limitation "the solid body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21, lines 4-5 recite, "a current" applied to the magnetic force generator.  However, it is not clear where this current comes from since claim 21 does not recite the source of the current.  
Claim 21 recites the limitation "the aerosol generating material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831